UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6941



LOUISE REDDITT,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-430-1)


Submitted:   December 16, 2004         Decided:     December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louise Redditt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Louise Redditt seeks to appeal the district court’s order

dismissing without prejudice her petition filed under 28 U.S.C.

§ 2254 (2000) for failure to exhaust state remedies.                  The order is

not   appealable    unless    a    circuit    justice     or    judge     issues    a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable     jurists      would      find    that    her

constitutional     claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record   and   conclude     that   Redditt    has   not   made    the     requisite

showing.    Accordingly, we deny her motion for a certificate of

appealability and dismiss the appeal.               We also deny Redditt’s

motion for appointment of counsel, motion to withdraw her Fairfax

County court appointed attorney, motion to show cause for the

warrant, and motions for trial transcripts at the government’s

expense.   We deny as moot the motion to resume consideration of the

appeal. We dispense with oral argument because the facts and legal




                                     - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -